Citation Nr: 1640017	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  09-32 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for myelogenous leukemia.  

2.  Entitlement to service connection for myelogenous leukemia, to include as secondary to herbicide exposure.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

This appeal was previously before the Board in July 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2016, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a July 2015 statement from the Veteran's representative.  A claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447   (2009).

The issues of service connection for myelogenous leukemia and an increased initial rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied service connection for myelogenous leukemia.  The Veteran did not file a timely appeal to this decision.  

2.  Evidence received since the March 1998 rating decision is new and material regarding the issue of service connection for myelogenous leukemia, as it contains evidence not previously considered that has some tendency to establish a nexus between myelogenous leukemia and in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied reopening service connection for myelogenous leukemia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening the Veteran's previously denied claim of service connection for myelogenous leukemia have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for myelogenous leukemia.  

Reopening of Service Connection for Myelogenous Leukemia

In the current claim on appeal, the Veteran seeks to reopen service connection for myelogenous leukemia, claimed as secondary to herbicide exposure.  In a March 1998 rating decision, service connection for myelogenous leukemia was denied by the RO.  The Veteran did not initiated a timely appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 3.156(b), 20.1103 (2015).  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the March 1998 rating decision, the RO determined that the evidence did not support a nexus between the current diagnosis of myelogenous leukemia and in-service herbicide exposure.  The evidence considered at that time included service treatment records as well as post-service VA and private treatment records.  

Since the prior denial of the claim in March 19998, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as medical treatise evidence.  In support of his claim, the Veteran submitted several medical articles from the internet regarding myelogenous leukemia.  One of these articles, entitled "Acute Monocytic Leukemia" from the Orphanet Encyclopedia (May 2004), discussed "predisposing factors" for the possible etiology of myelogenous leukemia and related disorders.  Among these factors was listed herbicides, although Agent Orange was not specifically cited.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for myelogenous leukemia has been received.  Specifically, the May 2004 medical article is new, in that it was not of record at the time of the prior final denial.  This article is also not cumulative and redundant of evidence already of record, and is material, as it suggests a nexus between herbicide exposure and a current diagnosis of myelogenous leukemia, the lack of evidence of which was the basis of the prior final denial.  

This evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting a nexus between an incident of service, herbicide exposure, and the claimed current disability, myelogenous leukemia.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for myelogenous leukemia.  At the time of the 1998 denial, the record lacked a nexus between the current disorder and in-service herbicide exposure.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the March 1998 decision is new and material to reopen service connection for myelogenous leukemia.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, service connection for myelogenous leukemia is reopened.  


REMAND

Service Connection - Myelogenous Leukemia

The Veteran seeks service connection for myelogenous leukemia.  He asserts that this disorder is the result of herbicide exposure in service.  The Veteran's representative has also alleged that the Veteran spent time during service in the engine compartments of naval vessels, in the presence of hazardous chemicals, possibly including benzene, which could have contributed to the current diagnosis of myelogenous leukemia.  

As noted above, the Veteran's physical presence in Vietnam is verified by the service treatment records which indicate medical treatment in Vietnam; thus his exposure to herbicides is presumed.  Private and VA treatment records also confirm a current diagnosis of myelogenous leukemia, first diagnosed in approximately 1996 and currently in remission.  In support of his claim, the Veteran has also provided medical treatise evidence suggesting a possible nexus between certain leukemias and herbicide exposure.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is thus required in order for such an opinion to be obtained.  

Initial Rating - PTSD

The Veteran also seeks an initial rating in excess of 30 percent for PTSD.  At the July 2016 videoconference hearing, the Veteran's representative submitted additional psychiatric treatment records from the Pasco County Vet Center in Port Richey, Florida.  While such records were previously requested by the RO and incorporated into the file, the last such request was in January 2013, over three years ago.  The Veteran reported subsequent VA psychiatric treatment since that time, and the records of this treatment were obtained by his representative and submitted to the RO, according to the representative's statement.  Additionally, the July 2016 VA psychiatric examination report confirms ongoing VA outpatient psychiatric treatment of the Veteran since at least 2010, with an outpatient visit noted as recently as that same month, July 2016.  

Unfortunately, upon review of the paperless claims file, these relevant VA treatment records have not been associated with the Veteran's electronic claims file.  As the Board is on notice of outstanding VA treatment records, remand is required in order for this evidence to be obtained and associated with the claims file.  VA has a duty to assist a claimant in obtaining pertinent VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

TDIU

As noted in the introduction, the Veteran's representative has indicated that the Veteran has been unable to work because of his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009). While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the RO. In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2.  Associate any records submitted by the Veteran's representative at the Board hearing with the claims file.

3.  Obtain any treatment records not already obtained from the Pasco County Vet Center in Port Richey, Florida or any other VA medical facilities at which the Veteran has received treatment since January 2013.  If no such records are available, that fact must be noted for the record.  

4.  Forward the claims file to an appropriate expert in oncology for a VA medical opinion to assist in determining the nature and etiology of the currently-diagnosed myelogenous leukemia.  The claims file should be made available to the examiner, who should indicate on the opinion report that he/she has reviewed the record.  The Veteran need not be scheduled for in-person examination unless the reviewer determines such an examination is necessary to address the questions posed by this remand order.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

Is it as likely as not (a 50 percent or greater probability) that the currently diagnosed myelogenous leukemia had its onset during service, manifested to a compensable degree within a year of service separation, or is due to or the result of in-service herbicide exposure or exposure to any chemicals present in the engine room of a naval vessel?  (For the purposes of this opinion, herbicide exposure during service is presumed).  

In providing the requested opinion, a complete rationale for any provided medical opinion is necessary.  If the reviewer is unable to address these questions without resorting to speculation, the examiner should explain in detail why speculation is required.  

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


